IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISON ONE

In re the Matter of the Detention of             No. 73429-6-1


A. A.,
                                                 UNPUBLISHED OPINION
               Appellant.
                                                 FILED: March 21, 2016


         Per Curiam. A.A. appeals the 14-day commitment order for involuntary

treatment. The State of Washington concedes there is insufficient evidence to

support the trial court's finding that A.A. posed a risk of harm to himself. We

accept the State's concession, reverse the trial court's order, and remand for

further proceedings.

         Reversed and remanded.




                                                 For the court:




                  ~> '!'-;'M Qll?